Case 1:19-cv-01646-LO-JFA Document 78-2 Filed 03/10/21 Page 1 of 5 PageID# 652




                                            TAB 1




                                                                   OLSZEWSKI_0000489
Case 1:19-cv-01646-LO-JFA Document 78-2 Filed 03/10/21 Page 2 of 5 PageID# 653


                                  STATE MILITARY DEPARTMENT
                         JOINT FORCE HEADQUARTERS ALABAMA NATIONAL GUARD
                                  1730 CONGRESSMAN DICKINSON DRIVE
                                            P.O.BOX 3711
                                      MONTGOMERY,AL 36109-0711



  NGAL-OPS-DMS                                                                  2 January 2020


  MEMORANDUM FOR COL Johnny R. Bass, Chief of Staff, Alabama National Guard,
  1720 congressman W.L. Dickinson Or., Montgomery, AL 36109-0711

  SUBJECT: AR 15-6 Findings and Recommendations concerning the allegations of
  misconduct by MAJ Leah M. Olszewski

  1. Pursuant to the appointment memorandum dated 31 May 2019, I have been
  appointed as Investigating Officer to conduct an INFORMAL INVESTIGATION pursuant
  to Army Regulation (AR) 15-6. I have investigated the facts and circumstances
  surrounding the following allegations: 1) that MAJ Leah M. Olszewski obtained Joint
  Personnel Adjudication System (JPAS) records concerning an individual to provide
  documentation to law enforcement for personal reasons through systems not readily
  available to civilian agencies in violation of JPAS Account Request Procedures,
  paragraph 4.2, and Privacy Act of 1974 the 20th Special Forces Group; 2)that MAJ Leah
  M. Olszewski knowingly fraternized with SMSgt(R) Erik Cardin, an enlisted person, in
  violation of AR 600-20, paragraph 4-14c(2), and Alabama Code of Military Justice Article
  92; 3)that MAJ Leah M. Olszewski failed to uphold Army ethic and model core
  competencies in violation of AR 600-100, paragraph 1-11d; 4)that MAJ Leah M.
  Olszewski display conduct unbecoming of an officer in violation of Alabama Code of
  Military Justice Article 133; and that MAJ Leah M. Olszewski failed to maintain good
  order and discipline within the 20th Special Forces Group (Airborne) in violation of
  Alabama Code of Military Justice Article 134.

  2. Standard of Proof. Pursuant to AR 15-6-3-10b, the findings in this investigation are
  "supported by a greater weight of evidence than supports a contrary conclusion. The
  weight of the evidence is not determined by the number of witnesses or volume of
  exhibits, but by considering all the evidence and evaluating such factors as the witness'
  demeanor, opportunity for knowledge, information possessed, ability to recall and relate
  events, and other indications of veracity?

  3. The current investigation was completed with my Findings and Recommendations on
  or about 2 January 2020. Those Findings and Recommendations were based upon my
  review and analysis of the entirety of the evidence gathered from all witnesses, to
  include the Respondent's witnesses, and all other documents. The foundation of any
  investigation is the reliability of the evidence. Reliability is based upon the credibility, or
  veracity, of the witnesses and supporting documents. In evaluating the credibility of a
  witness typically certain factors are considered. These factors include the following: 1)
  did the witness have an opportunity to see or hear the events about which he or she
  testified; 2) did the witness have the ability to recall those events accurately; 3) is the
  testimony of the witness consistent or inconsistent with other testimony or evidence in




                                                                                       OLSZEWSKI_0000490
Case 1:19-cv-01646-LO-JFA Document 78-2 Filed 03/10/21 Page 3 of 5 PageID# 654

  NGAL-OPS-DMS

 SUBJECT:AR 15-6 Findings and Recommendations
 misconduct by MAJ Leah M.Olszewski



   thi:OaetC.,.4410:[ttte..,Mannefirs:which:the•-witnees.-preSerittee
   truthfuliteee‘.:'5)dId the wItness.                        •
   behevability ofthat witness'testimony,6ydid Mewl
   otherattittideithetaffeOted.the truthfulness People v Ja
 (1080)::'..1.R'-.consideringithe credlb!lity of a witnett«.S;.$ p
   00040;007..s:dwnpersonal exnerience. The evaluation of
   includes observing'line
                     „         .witness demeanor, Poetlanguage, visualcue
 • verb4torie, etc

 4.:Specific irt070ction forthe Investigation: The Chief of Staff directe4thatthelfollo*.ing:,:
 allegations be addressed:
   a     Did MAJ Leah M. Otszews10 obtain Joint PersonnetiAdjudication S
 records concernnganindivual ts3 provide documenta'jon to hw
 pc-J-sonal,Feasons throtghayerns not readdy avadable to civilian :
 JPAS                           es,paragraph4.2,:and.Privacy

           Unsubstantiated. !VIM OlszewS1.0 did obtain an SF88AijthorIzatIon frOM the
  complainant,.t4t,she did not obtain:the document                            (Ex. A)
         "    ''uld benotedihat MAI OltzeWskk
  permission of         RItardin.
         Pdlitt*it- „
  nhsted son, in violation ot
            , Article 92?
  Mltery Justice

  Finding: Substantiated. AR 600-20, paragraph 4-14c(2)
  Soldiers from dating and sharing living accommodalliai
  operation requirements. AR 600-20 makes has no.
  relationships between members of differentservices P
  lawfulorder or regulation, Makes it a violation'for- spe
             . or regulation having
  a lawful order                     . knowledgec.   -                                     •er•:.   '
  duty to obey. MAJ Qlszewski admitted:throughout
  before Congress,-inbontleiWs with mediaoutlets an
  intimate dating relationship and shaied a home
  relationship-included,co,habitition-of the parties.,
 (EL c) buring.the time ofthissintimate'dating rélat
  commissioned
    .            officer and member the Alabama          .
  was                              .In the -t).$-. Air Forcifk-
  comkicted by the USAF OfficeofS
  Program that confirmed thisinapp




                                                                                    OLSZEWSKI_0000491
Case 1:19-cv-01646-LO-JFA Document 78-2 Filed 03/10/21 Page 4 of 5 PageID# 655

  NGAL-OPS-DMS

  SUBJECT: AR 15-6 Findings and Recommendations concerning the allegations of
  misconduct by MAJ Leah M. Olszewski



   c. Did MAJ Leah M. Olszewski fail to uphold Army ethic and model core
  competencies in violation of AR 600-100, paragraph 1-11d?

  Finding: Substantiated. AR 600-100, paragraph 1-11d states that all Army Leaders
  lead others, extend influence beyond the chain ofcommand, lead by example,
  communicate, create a positive environment, prepares self, develop others, get results,
  steward the profession, build trust. MAJ Olszewski's failed to uphold all of these
  standards. Her conduct in the continued harassment of SMSgt(R)Cardin undermined
  her authority as an Army Officer. MAJ Olszewski's has displayed an incredible lack of
  commitment to her duties as an Army Officer. She held critical positions in the 20th
  SFG(G)and failed to attend mandatory training periods.(Ex: I) MAJ Olszewski
  transferred to the National Guard November 11, 2013 and appears to have been
  credited for 2 good years since that time.(Ex: J) MAJ Olszewski gave an unsolicited
  statement that the reason she wanted to stay in the Guard was to keep and maintain
  her health insurance benefits.(Ex: I) MAJ Olszewski joined the military May 20, 1997
  and has accumulated a total of 5 good years during her entire service career. Her
  conduct and overall apparent disregard towards the Army and the Alabama Army
  National Guard fails to uphold the Army ethic and model core competencies under AR
  600-100, paragraph 1-11d.

          MAJ Olszewski began a campaign of harassment after the relationship ended
  with SMSgt(R) Cardin that continues to this day. She has filed warrants and restraining
  orders in multiple states and with the Air Force Family Advocacy program.(Ex: K & E-H)
  She testified before Congress and was interviewed for an article that appeared in the
  Huffington post. Publicly naming him in both cases. Every complaint that has been
  adjudicated has been found in favor of SMSgt(R)Cardin. The family Advocacy
  investigation found that she was culpable for emotional abuse and she was placed in
  the Central Registry Board (Ex: B-H). There is no evidence that SMSgt(R) Cardin
  initiated any contact or responded inappropriately to MAJ Olszewski after the
  relationship ended. MAJ Olszewski filed complaints with five separate agencies in four
  states, to include requesting a protection order from Syracuse University while
  SMSgt(R) Cardin was a student in their online program.(Ex: L)SMSgt(R) Cardin has
  lost a lucrative contracting position with Booz Hamilton as a result of the investigations
  which have all been unfounded.(Ex: M)


    d. Did MAJ Leah M. Olszewski display conduct unbecoming of an officer in violation
  of Alabama Code of Military Justice Article 133?

  Substantiated. ACMJ Article 133(c) states that behavior, in an unofficial or private
  capacity which, in dishonoring or disgracing the officer personally, seriously
  compromises the persons standing as an officer. Acts of dishonesty, unfair dealing,




                                                                                  OLSZEWSKI_0000492
Case 1:19-cv-01646-LO-JFA Document 78-2 Filed 03/10/21 Page 5 of 5 PageID# 656

  NGAL-OPS-DMS

  SUBJECT: AR 15-6 Findings and Recommendations concerning the allegations of
  misconduct by MAJ Leah M. Olszewski



  indecency, indecorum, lawlessness, injustice and cruelty are all acts which indicate that
  an officer is not possessed of the moral character necessary. The acts described in
  section (c)support a finding that MAJ Olszewski's has committed acts of dishonesty and
  indecorum. These acts have seriously compromised her standing as an officer and
  undermined her authority as a commission officer.


   e. Did MAJ Leah M. Olszewski fail to maintain good order and discipline within the
  20th Special Forces Group (Airborne) in violation of Alabama Code of Military Justice
  Article 134?

  Requires further investigation. MAJ Olszewski's time at the 20th Group was
  characterized as absent by two separate members.(Ex: A & N) During her assignment
  to 20th Group efforts were initiated to charge MAJ Olszewski with AWOL, but the HHC
  Commander was instructed by the Group Commander not to follow those procedures.
  Instead the HHC Commander was instructed to excuse MAJ Olszewski from attending
  IDT periods. This policy of excusing MAJ Olszewski from attending IDTs continued until
  a new group commander took command of 20th Group.(Ex: N) MAJ Olszewski was
  transferred to JFHQ where she has not attended a single !DT_ (Ex: J & 0) AWOL
  procedures have been implemented but were suspended when MAJ Olszewski
  received transfer orders.(Ex: J & P)

  5. Recommendation:



  6.The point of contactfor this memorandum is the undersigned at
     thomas.r.harrold.mil mail.mil or at


                                              s/ Thomas R Harrold
                                              THOMAS R. HARROLD
                                              LTC, ALARNG




                                                                                  OLSZEWSKI_0000493
